410 So. 2d 426 (1982)
Ex parte Gene MASSEY, Gwen Massey, James Barnett Massey and Martha R. Massey. (Re Stephanie Lynne MASSEY v. Gene MASSEY, et al.)
81-307.
Supreme Court of Alabama.
March 5, 1982.
Donald W. Lang and Michael A. Givens, Sylacauga, for petitioners.
No brief for respondents.
PER CURIAM.
WRIT DENIED. NO OPINION.
JONES, ALMON, SHORES, EMBRY, BEATTY and ADAMS, JJ., concur.
TORBERT, C. J., and MADDOX and FAULKNER, JJ., dissent.
MADDOX, Justice (dissenting).
I would grant the writ in order to review the opinion of the Court of Civil Appeals in light of my dissent in Berryhill v. Berryhill, 410 So. 2d 416 (Ala.1982).
TORBERT, C. J., and FAULKNER, J., concur.